Citation Nr: 0100913	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a right orchiectomy and radical groin dissection 
for a neoplasm of the testis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from January 1963 to 
December 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


REMAND

The veteran, in effect, asserts that he had a neoplasm of the 
right testis (originally claimed as prostate cancer) which he 
asserts was caused by exposure to Agent Orange while he 
served in Vietnam.  

Service personnel records show that the veteran served in 
Vietnam; however, service medical records do not reveal any 
complaints, findings or diagnoses of any genitourinary 
disabilities during, or at separation from, service.  

While a VA Agent Orange examination conducted in June 1997 
revealed a moderately enlarged prostrate, there is no medical 
evidence that the veteran has or ever has had prostate 
cancer.  Moreover, the first evidence of any genitourinary 
abnormality was an echogram of the scrotum performed at a VA 
facility in August 1997, which revealed that the right 
testicle was enlarged with generalized hypoechoid appearance 
with slight increased fluid in the right hemiscrotum.  The 
same findings were reported on a repeat study done in January 
1998.  A right radical orchiectomy was performed in May 1998, 
and the veteran started radiotherapy in June 1998.  On VA 
examination in November 1998, diagnoses were post-operative 
residuals of right orchiectomy and radical groin dissection 
for neoplasm of the testis and post radiation therapy for 
testicular seminoma.

The Board notes that the veteran's post-surgical condition or 
the neoplasm of the testis which precipitated it are not 
among the conditions for which the Secretary of Veterans 
Affairs has determined that there exists a positive 
association with Agent Orange exposure.  See 38 C.F.R. 
§ 3.309(e).  Thus, notwithstanding the veteran's Vietnam 
service, Agent Orange exposure may not be presumed, and there 
is no basis for a grant of service connection on such a 
presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  See also McCartt v. West, 12 Vet. App. 164 
(1999); 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996).  

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In this case, the veteran has not 
presented any objective evidence supporting his assertions of 
Agent Orange exposure, and no examiner has expressed an 
opinion as to the relationship between any incident of 
service (to include such exposure, if established) his 
testicular cancer first diagnosed post service.  

Pertinent to the issue on appeal, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of the 
notification and development requirements of the Veterans 
Claims Assistance Act of 2000, the Board finds that the 
veteran should be afforded the opportunity to provide 
objective evidence to support his assertions of Agent Orange 
exposure in Vietnam.  The veteran should also undergo medical 
examination to obtain a medical opinion as to the 
relationship, if any, between any incident of service (to 
include Agent Orange exposure, if established) and the 
veteran's testicular cancer first shown post service. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran the 
opportunity to submit objective evidence 
(to include statements of any former 
service comrades) to support his 
assertions of claimed in-service Agent 
Orange exposure.  If such exposure is 
established, the RO should clearly 
annotate the veteran's claims file to 
that effect.

2.  After any additional evidence is 
received pursuant to the paragraph 1, 
above, the veteran should be afforded a 
VA medical examination to determine the 
nature and likely etiology of the 
neoplasm of the testis resulting in any 
currently diagnosed post operative 
residuals of a right orchiectomy and 
radical groin dissection.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

After examination of the veteran and 
review of his pertinent medical history, 
to include the facts noted herein, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the testicular cancer first 
diagnosed post service that culminated in 
the veteran's current condition is a 
result of any disease or injury in 
service (to include alleged Agent Orange 
exposure, if established).  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

5.  Following completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the claim in light of all 
pertinent evidence and legal authority.  
The RO must provide full reasons and bases 
for its determinations, addressing all 
matters and concerns noted in this REMAND.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and be afforded the appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




